internal_revenue_service number release date index number --------------------- -------------------------- ---------------------------------------------------------- -------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number -------------------- refer reply to cc intl b02 plr-127071-17 date date ty --------------- legend shareholder ---------------------------------------------------------- ein ---------------- fc1 ---------------------------------------- fc2 ------------------------- fc3 ----------------------------------------- state ------------ activity a ---------------------------------------------------------------------------------------------------- -------------- year ------ year ------ year ------ year ------ date ------------------- date ----------------- date -------------------- date ------------------ date ---------------- date ------------------- date ------------------- date ------------------- date ------------------- date -------------------------- date ---------------- plr-127071-17 date ------------------ date ------------------ date ---------------- date -------------------- tax_year end ------------------ dear -------------------------- this is in response to a letter received by our office dated date submitted by shareholder requesting consent to revoke mark-to-market elections under sec_1296 pursuant to sec_1_1296-1 with respect to its investments in fc1 fc2 and fc3 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts shareholder is a_trust organized under the laws of state that is treated as a domestic_corporation for u s federal_income_tax purposes shareholder is registered as a management company under the investment_company act of as amended and is taxed as a regulated_investment_company ric under subchapter_m of the internal_revenue_code shareholder is a ric that invests mainly in the stocks of companies that participate in activity a including companies that are passive foreign investment companies pfics within the meaning of sec_1297 as a general practice when a pfic provides a pfic annual information statement statement described in sec_1_1295-1 shareholder seeks to elect to treat its pfics as qualified electing funds qefs within the meaning of sec_1295 in the year of acquisition for pfics that did not provide statements to their shareholders for the taxable_year of the pfic that ended during shareholder’s taxable_year of acquisition shareholder has a general practice of making a mark-to-market mtm election under sec_1296 with respect to the pfic stock that is eligible for the mtm election plr-127071-17 shareholder acquired an interest in each of the fcs on the following dates i fc1 date ii fc2 date fc3 date each fc is a foreign_corporation that was a pfic in the year shareholder first acquired an interest in the fc and in each relevant subsequent year in addition at all relevant times shareholder which is a ric offers for sale or has outstanding_stock of which it is the issuer and which is redeemable at its net asset value accordingly in the year of acquisition and each relevant subsequent year stock in each of the fcs constituted marketable_stock within the meaning of sec_1296 and sec_1_1296-2 the taxable_year of each fc ends on tax_year end for each of shareholder’s tax years in which it acquired an fc acquisition year the fc did not provide a statement to its shareholders for its tax_year that ended within the acquisition year shareholder made a mtm election for each fc under sec_1296 and sec_1_1296-1 for each acquisition year as follows i fc1 taxable_year ended date ii fc2 taxable_year ended date iii fc3 taxable_year ended date shareholder’s mtm election for each fc has remained in effect for each succeeding taxable_year with respect to each fc for the acquisition year and each subsequent taxable_year through the year tax_year shareholder has included amounts in gross_income under sec_1296 or deducted amounts under sec_1296 collectively the mtm inclusions as appropriate and has adjusted its basis in each fc pursuant to sec_1296 accordingly at times pfics change their policies regarding issuing statements since the shareholder acquisition years each fc has changed its historic policy regarding statements and begun to issue statements to their shareholders as a result other shareholders of the fcs who initially acquired stock after an fc changed its policy and have not made a mtm election with respect to the fc are able to make qef elections shareholder would like to make qef elections with respect to each of these fcs but cannot do so while its mtm elections are in effect a mtm election can be revoked only with the consent of the commissioner upon a finding of a substantial change_in_circumstances within the meaning of sec_1_1296-1 in early year shareholder contacted fc1 and fc2 and inquired whether the fc issued statements each of fc1 and fc2 responded that it had prepared statements for its tax_year ended date and sent a copy of the statement to shareholder shortly shareholder initially acquired an interest in fc3 on date but then sold its entire_interest on date shareholder did not make any elections with respect to fc3 at that time shareholder could not have made a mtm election at that time because it did not own stock in fc3 on the last day of its taxable_year date as required under sec_1_1296-1 for purposes of this letter references to shareholder’s acquisition of fcs refer to shareholder’s second acquisition of fc3 stock on date shareholder disposed of its entire_interest in fc3 after making the mtm election shareholder subsequently repurchased stock in fc3 in late year shareholder did not include any mtm inclusions in income for fc3 for tax years in which it did not own any fc3 stock under sec_1 b shareholder’s mtm election for fc3 made for its tax_year ended date applies to the fc3 stock it acquired during year plr-127071-17 thereafter a few months later shareholder’s tax advisors informed shareholder of the possibility of requesting a letter_ruling to revoke its mtm elections on the basis that an fc’s change in policy regarding issuing statements was a substantial change_in_circumstances in the middle of year shareholder successfully contacted fc3 and inquired whether fc3 issued statements and whether fc3 had issued statements in the past fc3 responded that it issues statements and that it first prepared statements for its year tax_year based on its inquiries shareholder determined that the fcs began to issue statements as follows i fc1 statement dated date fc2 statement dated date and fc3 statement dated date shareholder represents that if the ruling_request is granted it intends to file qef elections for the fcs with its year tax_year return rulings requested shareholder requests the consent of the commissioner to revoke its mtm elections with respect to each of the fcs at the end of the year tax_year with the following consequences sec_1296 ceases to apply to shareholder with respect to each fc beginning with shareholder’s year tax_year pursuant to sec_1_1296-1 solely for purposes of sec_1291 through shareholder’s holding_period in each of the fcs is treated as beginning on date provided that shareholder makes a valid qef election for each of the fcs for its year tax_year each fc is a pedigreed_qef within the meaning of sec_1_1291-1 with respect to shareholder and shareholder’s basis in each of the fcs includes the basis adjustments allowed pursuant to sec_1296 law sec_1297 provides that the term pfic means any foreign_corporation if i percent or more of the gross_income of the corporation for the taxable_year is passive_income or ii the average percentage of assets as determined in accordance with sec_1297 held by the corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least percent sec_1296 provides that in the case of marketable_stock in a pfic that is owned or treated as owned under sec_1296 by a united_states_person at the close of any taxable_year the united_states_person may elect to include in gross_income the excess of the fair_market_value of the stock over its adjusted_basis or if the adjusted plr-127071-17 basis exceeds the fair_market_value of the stock deduct the lesser_of the excess or the unreversed_inclusions mtm election under sec_1296 in the case of any ric issuing stock that is redeemable at its net asset value all stock in a pfic which it owns directly or indirectly shall be treated as marketable_stock for purposes of sec_1296 under sec_1296 the adjusted_basis of stock in a pfic is increased by the amount included in the gross_income of the united_states_person under sec_1296 with respect to the stock and is decreased by the amount allowed as a deduction to the united_states_person under sec_1296 with respect to the stock sec_1296 provides that the mtm election will apply to the taxable_year for which it is made and all subsequent taxable years unless the stock ceases to be marketable_stock or the secretary consents to the revocation of the election and sec_1_1296-1 provides that a mtm election will apply to the taxable_year for which the election is made and remain in effect for each succeeding taxable_year unless the election is revoked or terminated pursuant to sec_1_1296-1 sec_1_1296-1 provides that a united_states person’s mtm election will be terminated if i the pfic stock ceases to be marketable ii the united_states_person elects or is required to mark to market the pfic stock under another provision of chapter of the code or iii if the commissioner in the commissioner’s discretion consents to the united_states person’s request to revoke its mtm election upon a finding of a substantial change_in_circumstances which may include a foreign_corporation ceasing to be a pfic sec_1_1296-1 provides that unless otherwise provided by the commissioner where a mtm election is revoked with the consent of the commissioner sec_1296 will cease to apply beginning with the first taxable_year of the united_states_person after the revocation is granted unless otherwise provided by the commissioner sec_1_1296-1 provides that solely for purposes of sec_1291 through if sec_1296 applied to stock with respect to the taxpayer for any prior taxable_year the taxpayer’s holding_period in the stock is treated as beginning on the first day of the first taxable_year beginning after the last taxable_year for which sec_1296 applied under sec_1295 a taxpayer may make a qef election with respect to any pfic for any taxable_year of the taxpayer and the election applies to all subsequent taxable years of the taxpayer with respect to the pfic unless revoked by the taxpayer with the consent of the secretary plr-127071-17 sec_1_1295-1 provides that for each year of a pfic ending during a taxable_year of a shareholder to which the shareholder has a qef election in effect the pfic must provide the shareholder with a statement containing the information required by that section sec_1_1295-1 provides that the commissioner in the commissioner’s discretion may consent to a shareholder’s request to revoke a qef election upon a finding of a substantial change_in_circumstances under sec_1_1295-1 a shareholder must request consent to revoke a qef election no later than calendar months after the discovery of the substantial change_in_circumstances that is the basis for the shareholder’s request to revoke the qef election sec_1_1291-1 provides that a pfic is a pedigreed_qef with respect to a shareholder if the pfic has been a qef with respect to the shareholder for all taxable years during which the corporation was a pfic that are included wholly or partly in the shareholder’s holding_period of the pfic stock under sec_851 the term ric means any domestic_corporation which i at all times during the taxable_year is registered under the investment_company act of as amended as a management company or unit_investment_trust or has in effect an election under such act to be treated as a business_development_company or ii which is a common_trust_fund or similar fund excluded by sec_3 of such act u s c 80a-3 c from the definition of investment_company and is not included in the definition of common_trust_fund by sec_584 analysis revocation of mtm elections sec_1296 provides that a shareholder’s mtm election for a pfic remains in effect until the pfic stock is no longer marketable_stock or the secretary consents to the revocation of the election and sec_1_1296-1 allows the commissioner in the commissioner’s discretion to consent to a shareholder’s request to revoke an election upon a substantial change_in_circumstances as an example the regulation provides that a foreign_corporation ceasing to be a pfic may be such a substantial change_in_circumstances however there are no additional examples regarding what constitutes a substantial change_in_circumstances or guidelines for requests to revoke a mtm election by way of comparison sec_1295 similarly provides that a qef election can be revoked with the consent of the secretary and sec_1_1295-1 allows the plr-127071-17 commissioner in the commissioner’s discretion to consent to a shareholder’s request to revoke an election upon a substantial change_in_circumstances just as with the revocation of the mtm election there are no specific guidelines for what constitutes a substantial change_in_circumstances however sec_1_1295-1 requires that the shareholder must request consent to revoke its qef election no later than calendar months following the discovery of the substantial change_in_circumstances in order for shareholder to make a qef election for the fcs the fcs would have had to issue statements as required under sec_1_1295-1 however none of the fcs had a practice of preparing or issuing statements to shareholders during their tax years that ended with shareholder’s acquisition years as a result shareholder could not make qef elections for the fcs in the acquisition years subsequently in early year shareholder discovered that the fcs had changed their policies and were now preparing and issuing statements to shareholders enabling shareholders who are u s persons who do not have mtm elections in place to make qef elections the decisions by the fcs to start issuing statements were changes in the circumstances of the fcs that were outside the control of shareholder in addition shareholder requested consent to revoke the elections less than calendar months from discovering the fcs’ policy changes therefore based on the facts described in this letter the fcs beginning to issue statements constitutes a substantial change_in_circumstances for purposes of sec_1_1296-1 and shareholder’s mtm elections for the fcs are revoked year of revocation sec_1_1296-1 provides that when a mtm election is revoked by request the revocation is effective for the first taxable_year of the shareholder following the consent of the commissioner to the revocation unless otherwise provided by the commissioner in this case shareholder is requesting that its mtm election with respect to each of the fcs be revoked as of the end of its year tax_year to be effective for the year tax_year shareholder’s year tax_year had already ended prior to the date of its request and prior to the date of this letter but it has not yet filed its year tax_year return which is not due until date under the general_rule of sec_1_1296-1 the revocation of the mtm elections for the fcs would be effective for shareholder’s year tax_year based on the facts described and because shareholder has not yet filed its year tax_year return the revocation of shareholder’s mtm elections for the fcs is effective for the year tax_year plr-127071-17 holding_period pursuant to sec_1_1296-1 for purposes of sec_1291 through if sec_1296 applied to stock with respect to a shareholder for any prior taxable_year the shareholder’s holding_period in the stock is treated as beginning on the first day of the first taxable_year beginning after the last taxable_year for which sec_1296 applied in this case because the mtm election for each of the fcs is revoked as of the end of shareholder’s year tax_year the year tax_year is the last year for which sec_1296 applied as a result for purposes of sec_1291 through shareholder’s holding_period with respect to each of the fcs begins on date the first day of shareholder’s year tax_year pedigreed_qef status sec_1_1291-1 provides that a pfic is a pedigreed_qef with respect to a shareholder if the pfic has been a qef with respect to the shareholder for all taxable years during which it was a pfic that are included wholly or partly within the shareholder’s holding_period for the pfic stock as discussed above through the application of sec_1_1296-1 for purposes of sec_1291 through shareholder’s holding_period with respect to the stock of each of the fcs begins on date the first day of shareholder’s year tax_year shareholder has represented that if its ruling_request is granted it will make qef elections for each of the fcs with its year tax_year return therefore provided that shareholder properly makes qef elections for each of the fcs with its year tax_year return each of the fcs would be a pedigreed_qef with respect to shareholder basis sec_1296 requires a shareholder who has made a mtm election to adjust its basis in its pfic stock to increase it by the amount included in gross_income under sec_1296 and decrease it by the amount deducted under sec_1296 there is no statutory basis or policy reason that these adjustments would cease to apply following the revocation of a mtm election so these adjustments are not disregarded after a revocation of a mtm election conclusions based on the information and representations submitted shareholder’s request to revoke its mtm elections at the end of year is granted in addition as a result of the revocation of shareholder’s mtm elections we conclude that i the revocation is effective as of the end of shareholder’s year tax_year and sec_1296 ceases to apply to shareholder beginning with shareholder’s year tax_year ii pursuant to sec_1_1296-1 solely for purposes of sec_1291 plr-127071-17 through shareholder’s holding_period in each fc is treated as beginning on date iii each fc is a pedigreed_qef within the meaning of sec_1 b ii with respect to shareholder provided that shareholder properly makes a qef election for each of the fcs for its year tax_year and iv shareholder’s basis in each of the fcs includes the basis adjustments made pursuant to sec_1296 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representative sincerely jeffery g mitchell chief branch office of the associate chief_counsel international
